Title: To Thomas Jefferson from Charles Bonnycastle, 16 April 1826
From: Bonnycastle, Charles
To: Jefferson, Thomas


Dear Sir
Sunday. April 16th
By a letter which I received from England I have been informed that the warehouse in which part of the apparatus for my department had been deposited, previous to its being shipped, has been destroyed by fire; & that the instruments were consumed with it. I trust that this is not the case, or that the loss was not extensive. My informant, who had only heard of the circumstance accidentally, mentions nothing of the particulars.Herewith I have sent the letter of Mr Barlow which I mentioned to you: & the sketch proposed for fitting up one of the Elliptical Rooms in the Rotunda as a Lecture Room for Messrs Key & Long, & myself.I am not aware of any place where the instruments which are now upon the road can be deposited. My own house is now as full of apparatus connected with my department, as it can be without materially interfering with the other purposes for which it was designed.Should the instruments be placed at any distance from the room where I lecture, the bringing them backward & forward exposes them to a great chance of being damaged: &, on this account, if the room which you assigned us cannot be immediately fitted up, perhaps one of the Dormitories adjoining my pavillion would be the most eligible place for their reception.Dr Emmet, who, from his lectures being nearly of the same nature as mine, met with difficulties similar to those which I formerly mentioned to you, has now three of the four elliptical rooms in the Rotunda; one of these, that which is set apart for a museum, is at present made no use of; & the Proctor has suggested that if this were fitted up in the manner described in the sketch, the benches & tables would be readily shifted into the opposite room when it was ready for their reception.With the greatest respect YoursC: Bonnycastle